MEMORANDUM **
Following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), Mario Flores appeals from the district court’s order concluding that it would have imposed the same 188-month sentence had it known that the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Flores contends that he was entitled to full re-sentencing on remand. However, because this Court ordered a limited remand pursuant to Ameline and the district court subsequently ruled that it would not have imposed a different sentence had it known that the Guidelines were advisory, Flores was not entitled to resentencing. See United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006), cert. denied, - U.S.-, 128 S.Ct. 1071, 169 L.Ed.2d 816 (2008); see also United States v. Perez, 475 F.3d 1110, 1114 (9th Cir.2007) (holding that district court is required to comply with this Court’s mandate).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.